NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                         901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                         CORPUS CHRISTI, TEXAS 78401
                                                                         361-888-0416 (TEL)
JUSTICES
                                                                         361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                         HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                         ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                         EDINBURG, TEXAS 78539
                                                                         956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER           Thirteenth District of Texas              956-318-2403 (FAX)

                                                                         www.txcourts.gov/13thcoa

                                         August 5, 2015

      Hon. Roberto D. Puente                     Hon. Ricardo P. Rodriguez
      Attorney at Law                            Hidalgo County District Attorney
      1315 W. Polk, Ste. 24                      100 N. Closner
      Pharr, TX 78577                            Edinburg, TX 78539
      * DELIVERED VIA E-MAIL *                   * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00166-CR
      Tr.Ct.No. CR-3747-14-H
      Style:    Jorge Luis Gonzalez v. The State of Texas


             Appellant’s motion for leave to file brief in the above cause was this day
      GRANTED by this Court. The brief has been ordered filed as of July 31, 2015, the date
      of receipt.

                                             Very truly yours,



                                             Cecile Foy Gsanger, Clerk

      CFG:ch